Title: From Thomas Jefferson to Edward Livingston, 1 November 1801
From: Jefferson, Thomas
To: Livingston, Edward


Dear Sir
Washington Nov. 1. 1801.
I some days ago recieved a letter from Messrs. Denniston & Chetham of the most friendly kind, asking the general grounds on which the Nolle prosequi in Duane’s case ought to be presented to the public, which they proposed to do. you are sensible I must avoid committing myself in that channel of justification, & that were I to do it in this case I might be called on by other printers in other cases where it might be inexpedient to say any thing. yet to so civil an application I cannot reconcile myself to the incivility of giving no answer. I have thought therefore of laying your friendship under contribution & asking you to take the trouble of seeing them, & of saying to them, that the question being in the line of the law I had desired you to give them the explanation necessary. my text of explanation would be this. the President is to have the laws executed. he may order an offence then to be prosecuted. if he sees a prosecution put into a train which is not lawful, he may order it to be discontinued and put into legal train. I found a prosecution going on against Duane for an offence against the Senate, founded on the Sedition act. I affirm that act to be no law, because in opposition to the Constitution; and I shall treat it as a nullity wherever it comes in the way of my functions. I therefore directed that prosecution to be discontinued & a new one to be commenced, founded on whatsoever other law might be in existence against the offence. this was done & the Grand jury finding no other law against it, declined doing any thing under the bill. there appears to me to be no weak part in any of these positions or inferences. there is however in the application to you to trouble yourself with the question. for this I owe apology, & build it on your goodness & friendship. health & happiness cum caeteris votis.
Th: Jefferson
